 DECISIONS OF NATIIONAL. I.ABOR RELATIONS BOARI)Universal Paper Goods Company and MiscellaneousWarehousemen, Drivers & Helpers, Local 986, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Cases 21CA- 16353, 21 -CA 16359, 21-CA- 16544, and 21CA 16763July 2, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENI.I.)AND TRUESI)AILEOn March 20, 1979, Administrative Law JudgeMartin S. Bennett issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda limited exception and supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborI Respondent has excepted to certain credibilit) findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dr, Wall Products, Inc, 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings. In adopting the Adminis-trative Law Judge's finding crediting the testimony of employee StevenSharer, we do not rely on his statement that Sharer did not wear a unionbutton during the campaign. Although the record reveals that Sharer testi-fied that he had worn a union button for several weeks during the electioncampaign, this fact alone is insufficient to reverse the Administrative LawJudge's findings crediting Sharer's testimony.I In his Decision the Administrative Law Judge at one point inadvertentlyreferred to employee Leonard Orrante as a "roll grabber." when in fact hewas employed as a machine operator at the time of his discharge. In addi-tion, in the Administrative Law Judge's discussion of the testimony concern-ing Orrante's work record, he inadvertently referred to March rather thanJanuary as the time that Powell told him he was one of the two top incentivemakers in the folder department. Neither of these corrections affects ourdecision herein.Finally, Respondent has excepted to the Administrative Law Judge's find-ing that, at the time of Orrante's discharge, Supervisor Wier showed him acopy of Respondent's regulations. Although the record is unclear as to whichof Respondent's supervisors showed the regulations to Orrante, he testifiedwithout contradiction that these regulations were shown to him and we sofind.We find merit in the General Counsel's limited exception that the Ad-ministrative Law Judge, in his recommended notice. inadvertently failed toprovide that Respondent cease and desist from discouraging union activityby discriminating against its employees. We shall correct the notice accord-ingly.Relations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Universal Paper GoodsCompany, Los Angeles, California, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, except that the at-tached notice is substituted fior that of the Adminis-trative l.aw Judge.APPENDIIXNorI'I(' To EPI.oYItISPosIII) BY OR)iR OF 11IINAI()NAI. LABOR RIL.A'I()NS BOARI)An Agency of the United States GovernmentAfter a hearing at which both sides had the opportu-nity to present their evidence, the National Labor Re-lations Board has found that we violated the law andhas ordered us to post this notice and carry out itsterms.The National Labor Relations Act gives you, asemployees, certain rights, including the right:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a represent-ative of your own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from anyv or all of these things.Accordingly, we give you these assurances:WE wVIE.l. NOl discourage membership in, oractivity on behalf of, Miscellaneous Warehouse-men, Drivers & Helpers, Local 986, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or anyother labor organization of our employees, bydiscriminating in regard to hire or tenure of em-ployment, or any term or condition of employ-ment.WE WII.I. NOI threaten employees with eco-nomic reprisals in the event of union success inan election.WE WIll. NOT force our employees to revealtheir support of a labor organization.WE WII. NOT issue warnings to employees un-der subpena who attend and testify on behalf ofa discharged coworker before another tribunal.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of their rights.WE WILL offer Leonard J. Orrante immediateand full reinstatement to his former position or,243 NLRB No. 34254 UNIVERSAL PAPER GOODS COMPANYif that position no longer exists, to a substantiallyequivalent position without prejudice to seniorityand other rights and privileges previously en-joyed, and WE Wll.l. make him whole for any lossof wages suffered as a result of our discrimina-tion against him, with interest.WE WIl.l physically delete from our recordswarnings given to David Matutte and YsidroBaca for attending and testifying under subpenain behalf of a discharged coworker before an-other tribunal.UNIVERSAL PAPER GOODS COMPANYDECISIONSIATEMENT OF IHli CASEMARTIN S. BENNETT, Administrative Law Judge: Thismatter was heard in Los Angeles, California on August 23,24, and 25, 1978. The second amended complaint. issuedJuly 20 and based upon charges filed January 30 and 31,April 3, and June 9, 1978, by Miscellaneous Warehouse-men, Drivers & Helpers, Local 986, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, herein the Union, alleges that Respondent,Universal Paper Goods Company, has engaged in unfairlabor practices within the meaning of Section 8(a)(3) and(I) of the National Labor Relations Act, as amended. Briefshave been submitted by the General Counsel and Respon-dent. 'Upon the entire record in the case, and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONAL FINDINGSUniversal Paper Goods Company is a California corpo-ration maintaining its principal office and place of businessat Los Angeles, California, where it is engaged in the manu-facture of office filing supplies. It annually sells and shipsgoods and materials valued in excess of $50,000 directly tocustomers located outside the State of California. I find thatthe operations of Respondent affect commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOI.VEDMiscellaneous Warehousemen, Drivers & Helpers. Local986, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America is a labor organi-zation within the meaning of Section 2(5) of the Act.I An unopposed motion by Respondent to correct the transcript in a num-ber of minor respects is hereby granted. It may be noted that the issuance ofthis Decision has been delayed due to my illness.I1. Illt UNFAIR IABH()R PRA( II( ESA. Introduction, the IssuesBy was of background. pursuant to a petition filed by theUnion on December 6. 1977, in Case 21 RC 15367. anelection was conducted on February 2, 1978, in a unit of theproduction and maintenance employees of Respondent. in-cluding shipping and receiving employees, productionclerks, warehousemen. and truckdrivers, but excluding allother employees, department heads, part-time employees,office clericals, guards, professionals, and supervisors. Theballots were impounded due to the filing of an unfair laborpractice charge by the Union which thereafter executed arequest to proceed, and said ballots were counted on Febru-ary 7. A report recommending certification was issued bythe Regional Director on March 10, and a decision andcertification of representatives was duly issued by the Boardon May 26, 1978. Thereafter. a complaint issued in Case21-CA 16850 and a motion for summary judgment in thatmatter alleging a refusal to bargain is pending before theBoard.The instant complaint alleges that in the foregoing con-text, commencing in January 1978. Respondent threatenedemployees with economic and other reprisals to discouragethem from joining or assisting the Union. placed employeesil the position of declaring their union preference, and con-veyed to employees the view that it would be futile to joinor support the Union. It also alleges that on or aboutMarch 29, 1978, Respondent discharged employee LeonardJ. Orrante because of his activities in behalf of the Union.Finally, it is alleged that thereafter on or about June 6.1978, Respondent issued written warnings to employeesDavid Matutte and Ysidro Baca because of their union andconcerted activities and because they attended an unem-ployment compensation hearing involving a claim byOrrante seeking benefits from the California Unemploy-ment Insurance Appeals Board.B. Intrerference. Restraint, and CoercionOrrante entered the employ of Respondent on approxi-mately October 14. 1975, as a roll grab operator and waspromoted to machine operator about 2 years prior to hisdischarge on March 29, 1978. He initially was under thesupervision of Assistant Foreman Alfred Gunthner of thefolder department who was promoted to production super-intendent in approximately January or February 1978. Ator about that time, George Wier, also spelled herein asWeir, was promoted from assistant supervisor to supervisorof the folding department which had 12 or 13 employees.As Orrante testified, and I so find, he commenced hisactivities on behalf of the Union in October 1977, afterbeing solicited to do so by coworker David Matutte of thesame department who held an identical position. Orranteattended union meetings, spoke with coworkers about theUnion, and for some months openly wore on his shirt aunion button some 2 inches in diameter. Matutte also worethis button in similar fashion and, according to Orrante.they were the two most active in behalf of the Union.Orrante was also an observer on behalf of the Union at theabove-described election.255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is undisputed that Respondent held about three meet-ings with employees during working hours on a depart-mental basis in the period directly before the election, twoof which were chaired by Operations Manager Jeff Powell.These were general in nature and apparently of a noncoer-cive tenor although at one of them Powell compared work-ing conditions with those of another organized companywhich was a competitor. It appears that at another he alsocommented on the union button worn by Orrante.Orrante testified and I find that on or about the after-noon of January 26, 1978, Powell spoke to him at his workstation as he did individually that day with other operatorsin the department. Powell referred to Orrante's impendingtwo weeks' vacation pay and added that "the Union is notgetting in here, Leonard, and if you don't like it, you hadbetter find another job that has a Union." Orrante furthertestified that Seven Sharer, who operated the adjoining ma-chine, was several feet distant and close enough to hear thisconversation.'Sharer, still in the employ of Respondent, entered its em-ploy in 1975, almost 3 years prior to the instant hearing. Herecalled that Orrante and Matutte wore union buttons aswell as Ysidro Baca who, together with Matutte, receivedwarnings for attending unemployment compensation hear-ings, as discussed below. Sharer placed the talk betweenPowell and Orrante some 3 weeks or I month before theelection and recalled that he was some 3 or 4 feet distant,although his adjoining machine is more remote.' It appearsthat the duties of Sharer require him to move about thearea, and he was returning from the glue machine. He testi-fied that he had heard the reference by Powell to vacations.Powell then stated to Orrante that if "you think that youare going to get the Union in here you might as well go lookfor a different job because you are not going to get it here."Powell, the son of President Roe Powell who did not tes-tify, has been operations manager in charge of all manufac-turing and distribution since June 1977, after prior experi-ence as an operator in the plant. He was well aware of theunion campaign, that Orrante wore a union button, andthat he later served as a union observer at the election onFebruary 2. Powell recalled an individual meeting withOrrante at his work station on or about January 26 andabout I week before the election for the purpose of explain-ing a 2 weeks' vacation scheduled for July. Orrante thenexpressed displeasure, as he had previously, with the work-ings of the plant.Powell contended that he told Orrante that Orrante hadbeen with Respondent for some time and that he wouldprobably be there "whether the Union got here or not." AsPowell left the scene, he allegedly further stated "I don'tthink the Union is going to make it or get in" to whichOrrante pointed his finger at Powell and stated, "Do youwant to bet?" He did not see Sharer at the time and in effect2 Orrante was questioned herein as to a subsequent affidavit wherein hedeposed that no one else was present, but testified that his recollection waslater refreshed by testimony at an unemployment compensation hearing atwhich he sought benefits. According to Sharer, he told Orrante that he hadoverheard this talk with Powell about vacation pay and so informed Orranteon the day it took place.3In demonstrating the distance at the hearing, Sharer apparently placedthe distance several feet farther.denied the versions attributed to him by Orrante andSharer.Initially, Powell's alleged version as to Orrante's securetenure with Respondent is in effect refuted by the dischargeof Orrante in March. After the incident, photographs madeby Respondent to depict the scene as it then existed do notdo so according to Orrante and Sharer because of changesin the sizes of goods stationed there.In view of all the foregoing. I credit the corroborativetestimony of Orrante and Sharer herein. Of significance isthe fact that Sharer is still in the employ of Respondent,was not the wearer of a union button so far as the recorddiscloses and there is no evidence of union activities by himduring this period, and Powell's version concedes both thedate and the introduction of the topics by him. Moreover,the fact that Powell did not see Sharer is explained by Pow-ell's stance when speaking with Orrante as well as by theposition of the machinery and supplies in the area.The placing of Sharer by Powell at a greater distancefrom Orrante at Sharer's normal basic work station is notconsistent with Sharer performing duties at a closer spotsuch as the glue machine. I find that Respondent, in effect,warned an employee of the likelihood of economic reprisalagainst him in the event of union success in the impendingelection, this constituting unlawful conduct within themeaning of Section 8(a)(1) of the Act. See John Dory BoatWorks, Inc., 229 NLRB 844, 848 849 (1977).Machine operator David Matutte regularly wore a unionbutton on his shirt for 3 weeks or more prior to the electionheld on February 2. He testified that Powell came to hismachine and commenced a discussion about the button,asking why Matutte was wearing it. Matutte replied that hedid so "Because I like the Union, I want the Union. Wewant the Union." Powell then responded that Matutte "hadbetter take it off' and that Powell would give him anotherbutton. Matutte in turn said that he did not wish to wear"your button" and that he liked the Union. Powell alleg-edly said that he would give Matutte a "Universal" button.There was evidence, and I find, that no such button existed.Powell denied that he ever told Matutte to take off hisunion button or that he would supply a button captionedwith the name of Respondent.I credit the testimony of Matutte whose union activitieswere prominent and who is still in the employ of Respon-dent. I find that during the organizational campaign andshortly before the election, Powell asked Matutte why hewas wearing a union button, extracted a response that thiswas due to his union support and sympathies, and offeredto provide him with a different proemployer button. Thatanother button did not exist does not detract from the fore-going which constituted interrogation concerning his unionactivities and in effect forced Matutte to further reveal hissupport for the Union, this within the meaning of Section8(a)(l) of the Act. I so find.C. Other Alleged Intrerference, Restraint, and CoercionPrior to the ElectionI base no finding adverse to Respondent on vague testi-mony by Matutte concerning remarks by Powell to the em-ployees of the folder department I to 3 weeks before the256 UNIVERSAL PAPER GOODS COMPANYelection. Powell spoke about a contract between Smead, acompetitor, and the Union. Powell made reference to supe-rior benefits at Respondent and allegedly stated that theUnion was "bad" because the Smead employees "neverhave anything when the Union went there because they hadno money, and they fired people, and they had no benefitsat all." Matutte asked to see a copy of the Smead contractand this was done although Powell refused to give him hisonly copy. Powell in turn denied stating that the employeesof Smead had been discharged due to the Union.The General Counsel also relied upon the testimony ofRobert Rowe, who has driven a tow motor for Respondentfor 4-1/2 years. He recalled attending one meeting con-ducted by Powell which was attended by employees of thebinder department, although none of the "folder depart-ment employees were present." Powell, according to Rowe,adverted to the Smead contract and pointed to the lowerwages paid thereunder. Rowe took particular note of thosepaid to the tow motor operators which apparently were alsolower than those paid by Respondent. Powell pointed outthat Respondent could not stay competitive if it grantedraises to its own employees who enjoyed wage rates supe-rior to those of Smead.Powell recalled a meeting which Rowe attended whenPowell explained that Respondent had to remain competi-tive with Smead. its chief competitor. He had the Smeadcontract with him and pointed out the latter's wage scaleswhich were less than those enjoyed by the employees ofRespondent. I see nothing herein violative of Section 8(a)( )of the Act, base no adverse finding thereon. and recom-mend dismissal of this allegation.D. The Discharge of Leonard J. OrranteThere is considerable evidence concerning the work rec-ord of Orrante. much of which need not be set forth be-cause Respondent concedes that Orrante was terminated"for deliberate waste of material" in a particular incidentand that "his, Orrante's, motive became apparent throughhis entire course of conduct during the ...Union cam-paign." The simple fact is that Orrante would not havebeen discharged, on Respondent's case, but for the March27, 1978 incident.As found, Orrante, a clear and forthright witness. enteredthe employ of Respondent in October 1975, although Re-spondent's records disclose an earlier hire in the previousmonth, and he was discharged March 29, 1978, almost 2-1/2 years later. He had been a roll grab operator in thefolder department for about 2 years at the time of his dis-charge, the last 6 months under Wier, and his union activi-ties have already been set forth.On March 27, he performed his customary duties. Thatafternoon, Wier asked several operators as to the identity ofthe employee who had cut some material from a roll ofmanila paper and finally ascertained that Orrante had doneso. He pressed Orrante for a reason and the latter re-sponded that the roll was damaged and as a result the paperhad to be cut and removed.' This particular roll had been' There is a central hollow core some 8 inches in diameter in each roll withthe paper wrapped around i the roll can weigh as much as 1200 pounds. Asthe paper is used. there is a tendency for the roll to zig zag and jam themachine.processed by Sharer on the adjacent machine and he in-formed Orrante of the damage. The latter, with some sparetime on his hands, proceeded to cut the damaged paperfrom this roll, known as a butt roll, with the intent of plac-ing it in a bin of paper to be recycled, as is customary. AsOrrante put it. Wier became incensed and told him not torepeat this action. Assistant Foreman Mike Cobos thencame on the scene and placed the cut paper in the recyclingbin from which it was subsequently removed and sold.Orrante worked on March 28 without incident.At the close of business on March 29. Wier handed him aform captioned "NOTICE TO EMPLOYEES-CHANGEIN RELATIONSHIP"; it was signed by Wier and showedas a reason for discharge "DELIBERATE WASTE OFMATERIAL." Orrante protested this, stating that he hadmerely handled the butt roll in normal fashion when theexterior portion of the remaining paper around the core hasbeen damaged. Wier responded that Respondent had held amanagement meeting and arrived at this decision. Orrantereceived permission to speak with Gunthner and did so.The latter admitted that he and Powell had attended themeeting but made no reply to Orrante's query for a reasonwhy he had not been called in and provided an opportunityto give his side of the story.Wier did show Orrante a copy of Respondent's Regula-tions wherein certain rules were set forth, and providingthat an infraction was grounds for dismissal. One type ofconduct forbidden was "Deliberate waste of material or de-struction of Universal's property." These rules had beenhanded to Orrante at Christmas 1977. this shortly after thefiling of the election petition.Respondent has made much of the cutting of the dam-aged roll of manila paper. Orrante testified that he had nev-er been told by Wier to seek permission to do so. that hehad previously cut such rolls in the presence of Gunthnerand Wier. and that he had never been told he was doing hisjob improperly. Indeed, during his training. Gunthner hadshown him how to cut paper and to separate it from thecore which was then placed in the trash. Sharer basicallyconfirmed Orrante's testimony. He testified, and I find, thathe never received a warning about cutting or wasting paperfrom a damaged roll until after Orrante was discharged andthat Gunthner. during his training commencing in August1975. told him to use his own judgment in cutting a dam-aged roll of manila paper. Also, he never had known any-one else to be discharged for waste of materials.Ysidro Baca, a machine operator since 1974. likewise cor-roborated the testimony of Orrante, confirming that themachine operated by the latter was delicate and jammedeasily. Gunthner never told him to seek permission to cut aroll although he personally had chosen to do so. Since thedischarge of Orrante. he is required to seek such permission.He had never been warned for cutting paper or to stopwasting it.Matutte, with long tenure dating back to 1969, and whoworked on a machine similar to that of Orrante. testifiedthat he was never warned against cutting damaged paperfrom a roll or to seek permission to do so. On his owninitiative, he has ceased this practice after the discharge ofOrrante, although prior thereto he would make such cuts inthe presence of supervisors without reprimand or discipline.257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe observed a similar work history on the part of Sharer.Matutte, as well, cut damaged rolls from the machine ofanother operator. He did hear Wier berate Orrante onMarch 27 for cutting a roll without permission, this againcontrary to past practice. Nothing was said about the possi-bility of discharge.Wier, Cobos, Gunthner, and Powell presented volumi-nous testimony concerning this incident which allegedly ledto the discharge of Orrante, but it does not withstand evalu-ation. This testimony, all of which has been carefully con-sidered, basically boils down to a contention that Orrantewas discharged for improperly cutting paper from a buttroll on March 27, 1978, and much of this has been treatedabove.Respondent has adduced evidence of an increase in workerrors, this resulting in more scrap in March 1978. The sim-ple answer to this is that there had been a simultaneousincrease in production during this identical period. This in-crease in scrap is not directly attributed to Orrante ratherthan his coworkers. That Respondent exaggerated the os-tensible loss caused by Orrante's work on this occasion isrefuted by Powell's concession that this loss was "over$100"; had it been much more, a larger figure would obvi-ously have been forthcoming. Again, this was allegedlycaused by an employee of over 2-1/2 years' tenure.The foregoing is highlighted by the fact that all opera-tors, including Orrante, regularly enjoyed 100 percent in-centive pay or better. And in .March, a crucial period,Orrante uncontrovertedly testified that his incentive payamounted to 130 percent. This is supported by his furthertestimony, again uncontradicted, that in March Powell hadtold him that he was one of the two top incentive makers inthe folder department.As for the alleged impropriety in the cutting of damagedrolls, roll grabber Rudy Abedoy, still in the employ of Re-spondent, whose job was to insert and remove the rolls ofpaper from the machines, testified how he regularly sawdouble top machine operators in the presence of manage-ment cut these rolls when damaged. This was also the testi-mony of Matutte, as indicated. As noted, Orrante was notgiven and in effect was denied an opportunity to present hisside of the story.One may appreciate how Respondent, as it stressed, tookseveral days to reach its decision in view of Orrante'sprominent and known union activities. But this record war-rants the conclusion that the reason assigned by Respon-dent for the discharge of Orrante was pretextual. Had hispurported transgression been so serious, it would seem thatquick action would have been taken. And the record wellsupports the view that his conduct was but a regular prac-tice by all company employees similarly engaged.To sum up, Orrante was the first employee ever dis-charged because of waste and carrying out a practice en-gaged in by his coworkers without reprimand. And, asnoted, Respondent's records of waste do not support itsposition as to Orrante; indeed, the record demonstrates thatthese figures were not prepared until after the discharge ofOrrante. And the discharge followed an expression of ani-mosity to him by management because of his union adher-ence shortly prior to the election which was won by theUnion.Indeed, the Court of Appeals of the Ninth Circuit hasrecently upheld a finding of a discriminatory discharge inrelated circumstances where, unlike here, there was no di-rect evidence of knowledge of union activities. N.L.R.B. v.Warren L. Rose Castings, Inc., d/b/a V & W Castings 587F.2d 1005 (9th Cir. 1978). 1 find, therefore, in view of all theforegoing that there is compelling evidence which prepon-derates that Orrante was discharged because of his unionactivities within the meaning of Section 8(a)(3) and (1) ofthe Act.5E. The Warning Notices to Matutte and BacaAt issue herein are warning notices to employees DavidMatutte and Ysidro Baca for leaving work to attend andtestify at an unemployment compensation hearing on June5, 1978, involving Orrante. The General Counsel alleges,and I find for reasons set forth below, that these were moti-vated by their engaging in an activity protected by Section7 of the Act. Baca, an employee since June 1974, had worna union button. Organizer John LeFlore of the Union, asBaca testified and I so find, had previously told Baca thatthere would be an unemployment hearing some time inJune in the case of Orrante; no date was specified. On Fri-day, June 2, Baca returned home from work and found asubpena in the mail directing him to appear at I p.m. onMonday, June 5, to testify before the California Unemploy-ment Insurance Appeals Board in connection with the caseof Orrante. The plant was then closed for the day and wasnot operative on June 3.On June 5, as Baca testified, he reported for work shortlybefore his scheduled hour of 7 a.m. He advised SupervisorWier that he had to leave at lunch that day. Wier approvedand asked for no reason. Baca duly checked in and workeduntil 11:45 when he left to attend the hearing which, inessence, was attended by all the supervisory employees ofRespondent involved in the Orrante matter. Baca well with-stood cross-examination as to the events preceding his ap-pearance at that hearing.The experience of Matutte who had worn a union buttonfor some 3 weeks prior to the election was very similar. Hetestified, and I find, that he was told by LeFlore that therewould be a hearing in June on the case. Matutte discovereda subpena in the mail at his home late on the afternoon ofJune 2 directing him to appear at the hearing at I p.m. onMonday, June 5. Indeed, both subpenas stated on their facethat they were picked up on May 30 at a State office, thisconsistent with the testimony of LeFlore.Matutte reported to work at his regular starting time of 7a.m. on June 5 and 15 or 20 minutes later advised Wier thathe was due to be in court at I p.m. that day. Wier read thesubpena and approved his departure. Later that morning,as Matutte testified, Wier asked for the subpena so that hecould display it to Personnel Director Sosa. Matutte repliedthat, pursuant to instructions by LeFlore, he could show itto Wier but could not turn it over to him. Wier respondedthat this was satisfactory and left the scene. Matutteworked until he departed from the plant at noon and re-ported to the State hearing at 1 p.m.I have not herein given weight to findngs in a (aliifornia UnemploymentInsurance Appeals Board decision involving the discharge of Orrante.258 UNIVERSAL PAPER GOODS COMPANYRespondent has contended that the two men violated acompany rule, notwithstanding the fact that Respondenthad granted advance consent to their departure. A com-pany rule is in evidence providing that anyone unable toreport to work is to notify his supervisor no later than one-half hour after the start of the scheduled shift, and alsogenerally provides that one is to give notice "each day youare or intend to be absent."Baca admitted that he had been warned previously aboutpoor attendance and tardiness; these oral warnings obvi-ously had nothing to do with the instant issue. He alsotestified that he had previously given Respondent advancenotice of a traffic court appearance, but, unlike the instantcase, he was aware of the matter prior to the scheduleddate.Both Baca and Matutte were given written warnings onJune 6 by Wier in the presence of Supervisors Carrillo andSosa concerning their absences from work on June 5. Theseindicated that this was a first offense. That of Baca statedthat he had been advised on several occasions "including adocumented verbal warning" that Respondent required allits employees to furnish I-day's advance notice of any nec-essary absence, except for emergencies, and complainedthat the notice had not been given until the morning ofJune 5. That of Matutte was quite similar, stating that hehad been notified on several occasions that I-day's advancenotice was to be given in these circumstances; this was newsto Matutte. On June 6, Carrillo also told Matutte, accord-ing to the latter, that Respondent was giving him a warningbecause of his midday departure on June 5.It may be noted that LeFlore well supported herein thetestimony of the two employees concerning the circum-stances leading to their appearances at the June 5 hearing,pointing out that the subpenas were picked up in person onMay 30 at the state office due to the time problem.Wier placed the request by Baca to leave early at 10 a.m.on June 5. He admitted that Baca supplied no reason andthat he, Wier, asked for none. Wier also admitted thatMatutte stated on June 5 that he had to attend a hearing.He was unaware of Matutte receiving any prior instructionas to furnishing advance notice in connection with an ab-sence, but contended that such a policy had always existed.The testimony of Personnel Director Sosa does not assistRespondent. In addition to what is stated above in therules, she contended only that employees are aware thatthey are to furnish advance notice of absences if they haveknowledge thereof. While not in the rules, she again con-tended that this was well known, but there is no evidence tosupport this.I find, under all the circumstances, that Respondentseized upon this incident for discriminatory considerationsbased upon their knowledge of the union activities of thesetwo employees, as well as its animosity towards Orrante. toissue warning notices to them. I find that this conduct wasmanifestly discriminatory within the meaning of Section8(a)(3) and coercive within the meaning of Section 8(a)(l)of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CON(CuSIONS O L.AWI. Ulniversal Paper Goods Company is an employerwithin the meaning of Section 2(2) of the Act.2. Miscellaneous Warehousemen, Drivers & Helpers.Local 986, International Brotherhood of Teamsters, Chauf-feurs. Warehousemen and Helpers of America is a labororganization within the meaning of Section 2(5) of the Act.3. By warning an employee of economic reprisal in theevent of union success in an election and by forcing anemployee to reveal his support for a labor organization,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)( 1 ) of the Act.4. By discharging Leonard J. Orrante for engaging inunion and concerted activities and by issuing warnings toemployees under subpena for attending and testifying at anunemployment compensation hearing in behalf of a dis-charged coworker, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (I) ofthe Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.6. Respondent has not otherwise engaged in unfair laborpractices.THE REMEDYHaving found that Respondent has engaged in unfair la-bor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. I have found that Respon-dent has violated Section 8(a)(3) and (I) of the Act by dis-charging Leonard J. Orrante because of his union activities.I shall, therefore, recommend that Respondent offer himimmediate and full reinstatement to his former positionwithout prejudice to seniority or other rights and privileges.See The Chase National Bank of the Ciy of New York. SanJuan, Puerto Rico, Branch, 65 NLRB 827 (1946).I shall further recommend that Respondent makeOrrante whole for any loss of earnings he may have sufferedas a result of this discrimination against him by payment ofa sum of money equal to that he would normally haveearned from the date of discharge to the date of its offer ofreinstatement, less net earnings, with interest thereon to becomputed in the manner prescribed in 'F W. It'oolworrthCompany, 90 N LRB 289 (1950), and Florida Steel (orpora-tion, 231 NI.RB 651 (1977); see, generally. Isis Plumbing &Heating Co.. 138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER6The Respondent, Universal Paper Goods Company. LosIn the event no exceptions are filed as provided b) Sec. 10246 of theRules and Regulations of the National Labor Relations Board, the findingsconclusions, and recommended Order herein shall. as pros ided in Sec. 102 48of the Rules and Regulations. be adopted bh the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAngeles. California. its officers, agents. successors. and as-signs, shall:I. Cease and desist from:(a) Discouraging membership in. or activity on behalf ofMiscellaneous Warehousemen, Drivers & Helpers, Local986, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any other labororganization of its employees. by discriminating in regardto hire or tenure of employment, or any term or conditionthereof.(b) Warning employees of economic reprisals in theevent of union success in an election: forcing employees toreveal their support of a labor organization: issuing warn-ings to employees under subpena who attend and testify inbehalf of a discharged coworker before another tribunal orin any other manner interfering with, restraining. or coerc-ing employees in the exercise of the right to self-organiza-tion, to join or assist the above named or any other labororganization, to bargain collectively through representa-tives of their own choosing or to engage in concerted activi-ties for the purpose of collective bargaining or other mutualaid or protection.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Offer to Leonard J. Orrante immediate and full rein-statement to his former job, or if this job no longer exists, toa substantially equivalent position, without prejudice to se-niority or other rights and privileges, and make him wholefor any loss of pay suffered by reason of the discriminationagainst him in the manner provided above in the sectionentitled "The Remedy."(b) Physically delete from its records warnings given toDavid Matutte and Ysidro Baca for attending and testify-ing under subpena in behalf of a discharged coworker be-fore another tribunal.(c) Preserve and, upon request. make available to theBoard or its agents, or examination and copying. all pay-roll records. social security payment records. timecards.personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d) Post at its premises at Los Angeles. California. copiesof the attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director for Re-gion 21, after being duly signed by an authorized represent-ative of Respondent, shall be posted by it immediately uponreceipt thereof. and be maintained by it for 60 consecutivedays thereafter. in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 21. in writ-ing. within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."260